Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1, reference Kaoru (JP2004241187) is the closest prior art of record regard to the instant invention of claim 1. However, Kaoru does not teach: “the first electrical connection member comprising and elastic protrusion and a first electrode arranged at a tip of the elastic protrusion; and at least one of the base member of the first connector and the base member of the second connector has flexibility; and when the engagement members engage, the first electrode and the second electrode are brought into contact, and the protrusion and the recess are brought into contact so as to prevent water from reaching the contact point of the first electrode and the second electrode”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
	Claims 5-8 are dependent on claim 1 and are therefore allowable.
With regard to claims 2, reference Kaoru (JP2004241187) is the closest prior art of record regard to the instant invention of claim 2. However, Kaoru does not teach: “the first electrical connection member comprising and elastic protrusion and a first electrode arranged at a tip of the elastic protrusion, the second electrical connection member comprising a recess and a second electrode arranged at a bottom of the recess; and at least one of the base member of the first connector and the base member of the second connector has flexibility; and when the engagement members engage, the first electrode and the second electrode are brought into contact, and at least part of a side face of the protrusion is brought into contact with a side face of the recess over the perimeter thereof”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 2. These limitations, in combination with the remaining limitations of claim 2, are neither taught nor suggested by the prior art of record, therefore claim 2 is allowable.

With regard to claims 3, reference Kaoru (JP2004241187) is the closest prior art of record regard to the instant invention of claim 3. However, Kaoru does not teach: “the first electrical connection member comprising and elastic protrusion and a first electrode arranged at a tip of the elastic protrusion, the second electrical connection member comprising a recess and a second electrode arranged at a bottom of the recess; and at least one of the base member of the first connector and the base member of the second connector has flexibility”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 3. These limitations, in combination with the remaining limitations of claim 3, are neither taught nor suggested by the prior art of record, therefore claim 3 is allowable.
	Claims 13-16 are dependent on claim 3 and are therefore allowable.
	With regard to claims 4, reference Kaoru (JP2004241187) is the closest prior art of record regard to the instant invention of claim 4. However, Kaoru does not teach: “the first electrical-connection member comprising an elastic protrusion having a shape narrowed toward a tip and a first electrode arranged at the tip of the protrusion; the second electric-connection member comprising a recess and a second electrode arranged at a bottom of the recess; at least one of the base member of the first connector and the base member of the second connector has flexibility; and when the engagement members engage, the first electrode and the second electrode are brought into contact, and a side face of the protrusion is brought into contact with an opening of the recess over the perimeter thereof”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 4. These limitations, in combination with the remaining limitations of claim 4, are neither taught nor suggested by the prior art of record, therefore claim 4 is allowable.
	Claims 17-20 are dependent on claim 4 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831